Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 30, 2015

The Court of Appeals hereby passes the following order:

A15D0227. HARVEY VINCENT et al. v. BRANDI CHEYANNE VINCENT.

       Harvey Vincent and Annie Nell Vincent, the paternal grandparents of minor
children L. G. V. and B. T. V., filed a petition for grandparent visitation. Their
former daughter-in-law, Brandi Cheyanne Vincent, was named as respondent. The
trial court denied the grandparents’s petition, and they filed this application for
discretionary appeal.
       Under OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child custody
cases awarding, refusing to change, or modifying child custody or holding or
declining to hold persons in contempt of such child custody judgment or orders” may
be appealed directly. Under Georgia law, “[v]isitation is considered a custody issue.”
Daniels v. Barnes, 289 Ga. App. 897, 899 n. 1 (658 SE2d 472) (2008); see also
OCGA § 19- 9-41 (4) (defining “child custody proceeding” as “a proceeding in which
legal custody, physical custody, or visitation with respect to a child is in issue.”).
Thus, the order that the grandparents seek to appeal is directly appealable.
       Ordinarily, we will grant a timely application when the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). In this case, however, the
grandparents have already filed a notice of appeal from the trial court’s order.
Accordingly, this application is superfluous, and it is therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            01/30/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.